Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered. Claims 1-10 and 12-21 are pending and being examined. Claims 1,19, 20 are amended. Claims 21 is new. 

Claim Objections
2.	Claims 20 and 21 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-19 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to an anti-ErbB2 antibody or fragment thereof comprising a Heavy chain Variable (VH) domain having at least 90% or 95% identity to the Complementary Determining Regions (CDRs) in SEQ ID NO: 1 and a Light chain Variable (VL) domain having at least 90% or 95% identity to the Complementary Determining Regions (CDRs) in SEQ ID NO:2, said antibody or fragment thereof binding an epitope of ErbB2 receptor distinct from the epitope bound by Trastuzumab and Pertuzumab.
The antibody according to claim 1, wherein the amino acid sequence of the Heavy chain Variable (VH) domain is at least 80% identical to the amino acid sequence of SEQ ID NO: 1 and wherein the Light chain Variable (VL) domain is at least 80% identical to SEQ ID NO:2 or SEQ ID NO:3.
Thus, the claims identify the antibody by function and partial structure, wherein the function is “anti-ErbB2” and binding an epitope of ErbB2 receptor distinct from the epitope bound by Trastuzumab and Pertuzumab, wherein the structure recited for the antibody comprises up to 10% or up to 5% sequence discrepancy from the CDR sequences found in SEQ ID NOs:1 and 2 or 3. Claims 13 and dependent claims require 
The instant specification discloses producing antibody W6/800 that functions to bind ERBB2 by immunizing mice with NIH/3T3 cells (1×107) transfected with the human ERBB2 receptor. The specification discloses isolating and sequencing murine antibody W6/800 and discloses the VH and VL regions of the antibody as SEQ ID NOs:4 and 5, respectively (Example 1). Example 2 of the specification discloses that cells expressing ErbB2 pre-incubated with trastuzumab or pertuzumab did not block binding of W6/800 to the cells, indicating W6/800 binds a different epitope than these two antibodies. Example 6, Figure 6 of the specification demonstrate antibody W6/800 was able to reduce growth of ErbB2 expressing tumor xenografts. Example 7 discloses humanizing antibody W6/800 to produce VH SEQ ID NO:1 and VL SEQ ID NOs:2 and 3.
The entire instant specification contemplates making antibodies in the context of binding ERBB2 and for antibody-mediated ERBB2 receptor blockade. The instant contemplates variant antibodies having at least 80%, 85%, or 90% identity to the sequences (SEQ ID NOs:1 and 2 or 3) of monoclonal anti-ErbB2 antibody W6/800 (see published paragraphs [10]; [15]; [22-24]; and original claim 1). The instantly claimed antibody variants comprise a vast genus of sequence variants. The specification does not provide a single exemplary variant sequence of W6/800 having CDR sequences with at least 90% identity to the amino acid sequence of the CDRs in SEQ ID NOs:1 and 2 or 3.
The instant specification describes a single mouse and humanized monoclonal anti-ErbB2 antibody W6/800 that is demonstrated to bind ErbB2 and treat ErbB2 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that have the structure and function as claimed, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that have up to 10% sequence discrepancy from the disclosed SEQ ID NOs or CDRs and that function as claimed and contemplated, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of 
In this case, the only factor present in the claims is a recitation of the antibody function of binding an epitope of ErbB2 receptor distinct from the epitope bound by Trastuzumab and Pertuzumab and recitation of partial structure: up to 10% or 5% unknown sequence variation from the CDRs comprised in the only disclosed ERBB2-binding antibody comprising SEQ ID NOs:1 and 2 or 3. Claim 13 and dependent claims further recite the antibody functions to treat hyperproliferative diseases characterized by ERBB2 expression, overexpression or hyperactivity. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single representative ErbB2 antibody W6/800 comprising the CDRs in SEQ ID NOs:1 and 2 that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. Other than the CDRs disclosed in SEQ ID NOs:1 , 2, and 3, the specification fails to provide any other exemplary variant sequence/structural features of an antibody, or which critical CDR amino acid sequence are coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of 
In the instant case, the specification discloses a single monoclonal anti-ErbB2 antibody W6/800, and that functions as claimed. The instant specification does not disclose any other exemplary CDR sequence variants of antibody W6/800 or that function as claimed and contemplated. Applicants have not established any reasonable structure-function correlation concerning what amino acids in the CDRs can be altered and still maintain the claimed and contemplated functions. The instant claims attempt to claim every antibody variant having up to 20% sequence variation from the CDRs in SEQ ID NOs:1, 2, and/or 3 and that would achieve a desired result, i.e., treat ErbB2 expressing cancer, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses a single monoclonal anti-ErbB2 antibody W6/800 comprising the CDRs in SEQ ID NOs:1 and 2. The instant claims attempt to claim every antibody variant having up to 10% sequence variation from the CDRs in SEQ ID NOs:1, 2, and/or 3 and that function to bind an epitope of ErbB2 receptor distinct from the epitope bound by Trastuzumab and Pertuzumab. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibody variants encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of a single monoclonal anti-ErbB2 W6/800 antibody to the structure of any and all CDR variants as 
Given the lack of representative examples to support the full scope of the claimed antibodies and those required for use in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the CDRs that can be altered and maintain the claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies that have sequence variations up to 10% in the CDRs of SEQ ID NOs:1 and 2, and that bind an epitope of ErbB2 receptor distinct from the epitope bound by Trastuzumab and Pertuzumab and treat ErbB2-expressing cancer,  that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to require the antibodies comprise at minimum either: (a) all six CDRs from SEQ ID NOs:1 and 2 or from SEQ ID NOs:1 and 3; or (b) both heavy and light chain variable domain SEQ ID NOs.

Response to Arguments
 4.	Applicants provide a declaration under 37 CFR 1.132 (Giacomini declaration) and argue that the CDR sequences of instant W6/800 antibody VH and VL SEQ ID NOs:1 and 2 total 81 amino acids. Applicants argue that an antibody comprising at least 90% identity to these CDR sequences would only have up to 8 amino acids different out of the total 81, with the remaining sequence structure conserved. Applicants argue that 

5.	The arguments have been considered but are not persuasive. Examiner relied upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. Examiner established that: 
the claims define the antibody by antigen binding function with partial CDR sequence structure recited, thus the claims encompass a vast genus of CDR variant antibodies comprising up to any 8 or 4 amino acid deletions, substitutions or insertions at any position of the 81 amino acids in any CDR1-3 of the heavy or 
the specification provided a single exemplary species of W6/800 antibody comprising 100% of the CDRS in VH SEQ ID NO:1 and VL SEQ ID NOs:2 or 3 that functions as claimed, thus the specification correlated one species of sequence structure to the claimed function.

The specification fails to provide any information on what which of the 81 amino acids in the six CDRs can be altered or mutated and to which amino acid. The specification fails to provide a single exemplary antibody sequence comprising less than 100% sequence identity to the CDRs in SEQ ID NOs:1, 2, and 3. The specification does not describe any specific changes to be made in the CDRs, or which amino acids must be conserved. No common structural attributes identify the members of the substitution, deletion and insertion variant genus. Because the disclosure fails to describe the common attributes or characteristics that identify substitution, deletion and insertion variant members of the genus, and because the genus is highly variant, SEQ ID NOs:1, 2, and 3 are insufficient to describe the genus, even if considered in light of the general knowledge in the art concerning protein synthesis and mutations. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description.


6.	Conclusion: Claims 1-10 and 12-19 are rejected. Claims 20 and 21 are objected to.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Laura B Goddard/Primary Examiner, Art Unit 1642